Citation Nr: 1505127	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  04-40 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 14, 2008 and in excess of 70 percent thereafter (excluding periods of temporary total ratings, during which time a 100 percent evaluation is in effect).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, granted service connection for PTSD and assigned a 30 percent rating, effective July 17, 1997.

Thereafter, in a September 2004 rating decision, the RO increased the rating for PTSD to 50 percent disabling, effective July 17, 1997.

This matter was before the Board in June 2008, at which time it was remanded for further development.  Thereafter, in a May 2010 decision, the Board, in relevant part, continued the 50 percent rating for PTSD prior to May 14, 2008 and assigned a 70 percent thereafter.  

In December 2010, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the May 2010 Board decision to the extent that it denied an initial rating in excess of 50 for PTSD prior to May 14, 2008 and a rating in excess of 70 percent thereafter and remanded the matter back to the Board.

In April 2011 and July 2012, the Board remanded this matter for further development.  Thereafter, in an August 2013 decision, the Board denied entitlement to an initial rating in excess of 50 percent prior to May 14, 2008 and in excess of 70 percent thereafter. 

In August, pursuant to a JMR filed by the Veteran and the Secretary, the United Court vacated the August 2013 Board decision and again remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's April 2008 and February 2010 Informal Hearing Presentations, his representative noted continued therapy for PTSD, which included treatment at a PTSD support group at "12 Mile."  The JMR stated that readjudication of the claim was required, in part, because the claims file did not contain records of the Veteran's treatment at the PTSD support group at "12 Mile."  Further, the record did not reflect what efforts, if any, VA made to obtain the records of such treatment.  Accordingly, an attempt must be made to obtain the outstanding treatment records. 

The Board notes that the Veteran's last VA examination for his service-connected PTSD was in October 2012, over 2 years ago.  The Board finds that another examination should be arranged to ensure that the Veteran's current symptomatology is appropriately documented.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private treatment records regarding treat for the Veteran's PTSD.  Specific efforts should be made to obtain records of the Veteran's treatment at the support group at "12 Mile."

The requests should continue either until the records are obtained or it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  All efforts to obtain these records should be fully documented.  Treatment providers should be requested to provide a negative response if records are not available.

2. Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims file must be made available to the examiner for review. 

The examiner should identify the nature, frequency, and severity of all current manifestations of the PTSD.  The examination report should include a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should also specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities, including his employability, including a discussion of pertinent symptomatology. 

3. Thereafter, readjudicate the claim.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




